         Case 3:19-cv-01743-SI       Document 50    Filed 11/08/19   Page 1 of 4




Stephen Manning (SBN 013373)                   Karen C. Tumlin (admitted pro hac vice)
stephen@innovationlawlab.org                   karen.tumlin@justiceactioncenter.org
Nadia Dahab (SBN 125630)                       Esther H. Sung (admitted pro hac vice)
nadia@innovationlawlab.org                     esther.sung@justiceactioncenter.org
INNOVATION LAW LAB                             JUSTICE ACTION CENTER
333 SW Fifth Avenue #200                       P.O. Box 27280
Portland, OR 97204                             Los Angeles, CA 90027
Telephone: +1 503 241-0035                     Telephone: +1 323 316-0944
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                 PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;               Case No.: 3:19-cv-01743-SB
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,

                            Plaintiffs,
       v.                                      DECLARATION OF DANIEL E.
                                               RHOADS IN SUPPORT OF
                                               PLAINTIFFS’ MOTION FOR A
                                               PRELIMINARY INJUNCTION

DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,

                            Defendants.
       Case 3:19-cv-01743-SI   Document 50   Filed 11/08/19   Page 2 of 4




Page 1 - DECLARATION OF DANIEL E. RHOADS IN SUPPORT OF PLAINTIFFS' MOTION
FOR A PRELIMINARY INJUNCTION
       Case 3:19-cv-01743-SI   Document 50   Filed 11/08/19   Page 3 of 4




Page 2 - DECLARATION OF DANIEL E. RHOADS IN SUPPORT OF PLAINTIFFS' MOTION
FOR A PRELIMINARY INJUNCTION
       Case 3:19-cv-01743-SI   Document 50   Filed 11/08/19   Page 4 of 4




Page 3 - DECLARATION OF DANIEL E. RHOADS IN SUPPORT OF PLAINTIFFS' MOTION
FOR A PRELIMINARY INJUNCTION
